 
 
I 
111th CONGRESS 1st Session 
H. R. 2025 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Minnick (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure public access to Federal land and to the airspace over Federal land. 
 
 
1.Short titleThis Act may be cited as the Backcountry Landing Strip Access Act. 
2.FindingsCongress finds that aircraft landing strips— 
(1)serve an essential safety function as emergency landing areas; 
(2)serve as trailhead access points for— 
(A)outdoor enthusiasts and their activities, including hiking, fishing, and hunting; 
(B)land management activities, including forest management and firefighting; and 
(C)inholdings, including mining, ranching, scientific research, and tourism; 
(3)provide access to national parks, national forests, wilderness areas, and other Federal land for people who would otherwise be physically unable to enjoy such places; 
(4)support the economies of the surrounding communities by providing efficient access for visitors seeking recreational activities; and 
(5)serve an essential role in search and rescue, forest and ecological management, research, wildlife management, aerial mapping, firefighting, and disaster relief. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. 
(2)Aircraft landing stripThe term aircraft landing strip means an established aircraft landing strip located on Federal land under the administrative jurisdiction of the Secretary that is for aircraft landing and departure activities. 
(3)Permanently closeThe term permanently close means any closure lasting more than 30 consecutive days in any calendar year. 
(4)SecretaryThe term Secretary means— 
(A)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior; and 
(B)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture. 
4.Procedure for consideration of actions affecting certain aircraft landing strips 
(a)In generalThe Secretary shall not take any action that would permanently close, restrict, or render or declare as unserviceable any aircraft landing strip unless— 
(1)the action has been approved by the head of the aviation department of the State in which the aircraft landing strip is located; 
(2)the Secretary publishes notice of the proposed action in the Federal Register, including notice that the action would permanently close, restrict, or render or declare as unserviceable the aircraft landing strip; 
(3)the Secretary provides for a 90-day public comment period beginning on the date on which the notice under paragraph (2) is published; and 
(4)the Secretary and the head of the aviation department of the State in which the affected aircraft landing strip is located have taken into consideration any comments received during the comment period described in paragraph (3). 
(b)Policies 
(1)Backcountry aviation policiesNot later than 2 years after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall jointly— 
(A)establish a national policy for governing backcountry aviation issues relating to the management of Federal land under the jurisdiction of the Department of the Interior and the Department of Agriculture; and 
(B)require officials with jurisdiction over the land described in subparagraph (A) to adhere to the policy established pursuant to such subparagraph. 
(2)RequirementsAny policy affecting air access to an aircraft landing strip, including the policy established under paragraph (1), shall not take effect unless the policy— 
(A)acknowledges that the Administrator has the sole authority to control aviation and airspace over the United States; and 
(B)was developed after seeking and considering comments from State governments and the public. 
(c)Maintenance of airstrips 
(1)In generalTo ensure that aircraft landing strips are maintained in a manner that is consistent with the resource values of any adjacent area, the Secretary shall consult with— 
(A)the head of the aviation department of each State in which an aircraft landing strip is located; and 
(B)any other interested parties. 
(2)Cooperative agreementsThe Secretary may enter into cooperative agreements with interested parties for the maintenance of aircraft landing strips. 
(3)Maintenance standardsState aircraft landing strip maintenance standards shall be used as the minimum standard when such standards are available. 
(d)Exchanges or acquisitions 
(1)ConditionsIf the Federal Government acquires private or public property on which an aircraft landing strip is located, the acquisition may not require— 
(A)the closure or purposeful neglect of the aircraft landing strip; or 
(B)any other action that would restrict the use of any aircraft landing strip. 
(2)AvailabilityEach private or publicly owned aircraft landing strip acquired by the Federal Government shall be made available to the general public for unrestricted use. 
(e)Effect on Federal Aviation Administration authorityNothing in this Act may be construed to affect the authority of the Administrator over aviation or airspace. 
 
